Case 2:17-cv-03828-VBF-DFM Document 32 Filed 08/28/20 Page 1 of 1 Page ID #:844




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  ARTHUR EDWARD RAMIREZ,                   Case No. CV 17-03828-VBF (DFM)

           Petitioner,                     ORDER ACCEPTING REPORT
                                           AND RECOMMENDATION OF
                 v.                        UNITED STATES MAGISTRATE
                                           JUDGE
  SCOTT FRAUENHEIM,

           Respondent.


       Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
 records on file herein, and the Report and Recommendation of the United
 States Magistrate Judge. No objections to the Report and Recommendation
 were filed, and the deadline for filing objections has passed. The Court accepts
 the report, findings, and recommendations of the Magistrate Judge.
       IT IS THEREFORE ORDERED that Judgment be entered dismissing
 the Petition.


  Date: August 28, 2020                      ___________________________
                                             VALERIE B. FAIRBANK
                                             United States District Judge
